Title: To Thomas Jefferson from Mr. & Brown, Mr. Marx, 8 June 1821
From: Marx, Mr. & Brown, Mr.
To: Jefferson, Thomas


            
            
              
              Friday morning
          Mr Marx unites with Mr Brown in presenting their Respects to Mr Jefferson, their attendance at Court being required this morning, and their anxiety to return so soon as dismissed, will prevent their accepting Mr Jefferson’s Invitation of which they will be happy to avail themselves at some future Period.
            